Title: To James Madison from Jonathan Jennings, 6 July 1816
From: Jennings, Jonathan
To: Madison, James


        
          Sir.
          Charleston I. T. July 6th. 1816
        
        I am directed to forward to you, the enclosed ordinance, lately ordained by the Convention of Indiana, which is conformable to the provisions of an act of Congress entitled “An act to enable the people of the Indiana Territory, to form a constitution and state government, and for the admission of such state into the Union, on an equal footing with the original States.” With sentiments of very great respect I have the honour to be, Yours obediently
        
          Jonathan Jennings
        
      